Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The following are not interpreted under 112(f) as the claims sufficiently recite structure and/or recite structure to perform the claimed acts, or one with an ordinary skill in the art would recognize the terminology: first agitator member, first stoker portion, first driven member, first engaging member, second engaging member, first drive member, and first torque member

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Transverse to an axis means moving therethrough or away from. However, applicant has used it to mean rotate along an axis. This is not how applicant’s invention works, as the first agitator member (250/270) rotates along its own axis, rather than moving to/from it (transversely). The examiner notes that this was not an original claim and that the first agitator member moves transversely to the first driven member, not transverse to itself. Claim 6 is rejected by dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 18-20, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 27 the preamble of the claim recites the subcombination of a burn box, but the body of the claim inherently recites the combination of a heat exchanger. It is unclear whether Applicant intended to claim the combination or the subcombination. Applicant should amend the claims to positively recite either the combination or the subcombination. In interpreting the claim for the application of prior art, it was assumed that Applicant intended to claim the subcombination.  Additionally, it is not clear whether the term “box” is intended to refer to just the housing that is a component of the burn box, or if “box” is intended to mean “burn box”.  Claims 19 and 20 are rejected by dependency.
To clarify, applicant has claimed a burn box in claim 1, but explicitly claims an object outside of the burn box in claims 7 and 27.
Regarding claim 18, “the box” has not been positively recited. While the examiner notes the preamble recites a box, it was recited as functional language therewithin. Claims 19 and 20 are rejected by dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Largent (US 6735906).
Regarding claim 1, Largent discloses a burn box comprising:
a first agitator member (82) that includes a first stoker portion (22b),  the first agitator member is configured and arranged to be driven such that the first stoker portion moves to agitate the burning wood, and
a first driven member (34) that engages the first agitator member (indirectly via 158, 160, and 164), wherein, when the first driven member is driven, the first driven member and the first agitator member co-rotate in opposing directions (Col. 7, lines 46-53).

Regarding “to agitate the burning wood” – this is a method limitation within an apparatus claim. Therefore, it is treated as functional language. Within normal use, wooden materials may be used to fire the kiln in order to produce cement.

Re claim 2, Largent discloses wherein the first driven member engages the first agitator member such that, when the first driven member is driven in a first direction, the first driven member applies a first force (via 160) on the first agitator member, wherein the first force is at least partially directed toward  in a second direction that is transverse (compare Fig. 1 and 5, member 160 moves from left to right and vice-versa; at certain points, the first is directly pointed to the aforementioned axis) to a longitudinal axis of the first agitator member.
Re claim 3, Largent discloses when driven in a third direction (opposite of first direction), the first driven member applies a second force on the first agitator member that is at least partially directed toward  in a fourth direction (opposite of claim 2) that is transverse to the longitudinal axis of the first agitator member and that is different than the second direction.
Re claim 4, Largent discloses wherein, when the first driven member is driven in the first direction, the first driven member and the first agitator member corotate in opposing directions (from Fig. 1 vs Fig. 5) such that a first angle between the first driven member and the first stoker portion is varied (from opening to closing).
Re claim 5, Largent discloses a first actuator (154) that is operative to drive the first agitator member in a first direction that is transverse to a longitudinal axis of the first agitator member (exactly as applicant has done, 22b moves transversal to its axis).
Re claim 6, Largent discloses a first driven member (160) that engages the first agitator member; a first drive component (164) that is coupled to the first actuator and the first driven member, wherein the first actuator is operative to trigger the first drive component to drive the first driven member in the first direction.
Re claim 7, Largent discloses the first actuator is coupled to a portion of the first drive component that is positioned external to the box (Fig. 1, note 164 is outside of box 26/28).

Re claim 12, Largent discloses:
a first agitator rod (82) that includes a first end and a second end (164);
a first pivotal fastener (134a/b) that is operative to pivotally couple the first agitator rod;
a first drive rod (34) that is configured and arranged to rotate about a first rotational axis; and
a first engaging member (158, 160) that is rigidly coupled to the first drive rod, wherein the first engaging member engages the first agitator rod such that that, when the first drive rod is rotated in a first direction along about the first rotational axis, the first engaging member engages the first agitator rod such that the second end (both ends) of the first agitator rod rotates in a second direction about a second rotational axis, wherein the second rotational axis is substantially parallel to the first rotational axis (Fig. 5), and wherein the second direction opposes the first direction (Fig. 1 vs Fig. 5).

Re claim 13, Largent discloses where, when the first drive rod is rotated in a third direction that is opposite the first direction, the first engaging member engages the first agitator rod such that the second end of the first agitator rod rotates about the second longitudinal axis (Largent is reversible).
Re claim 18, Largent discloses a first actuator (154) that is coupled to the first drive rod and positioned external to the box (Fig. 1), wherein the first actuator is operative to rotate the first drive rod about the first rotational axis.
Re claim 19, Largent discloses wherein the first actuator is further operative to rotate the first drive rod based on at least one of an agitation periodicity or a time lapse since a previous agitation event (Col. 8, lines 5-11). Further, the examiner notes that this is a method limitation within an apparatus, and Largent is capable of working like this.
Re claim 20, Largent discloses at least one of a door sensor(168), a timer, a temperature sensor, or a gas sensor, wherein the first actuator is further operative to rotate the first drive rod based on at least a signal generated by at least one of the door sensor, the  temperature sensor, or the  gas sensor (Col. 7, line 68 – Col. 8, line 4).
Re claim 22, Largent discloses:
a first push member (82) that includes a first end, a second end (including 166), and a first coupler portion (164) intermediate the first end and the second end;
a first coupler (160) that pivotally couples the first coupler portion of the first push member ; and
a first torque member (34) that is configured and arranged to rotate in a first direction about a first rotational axis to provide a first torque to the first push member,  wherein, when the first torque is provided to the first push member, the first push member rotates in a second direction about a first second rotational axis that extends through the first coupler portion of the first push member,  wherein the second direction opposes the first direction (see above).
Re claim 23, Largent discloses wherein the first torque member includes a lower portion and an upper portion (158) that contacts a contact portion (162) of the first push member that is vertically intermediate (depending on rotating state of the drum) the second end and the coupler portion of the first push member, wherein the second rotational axis that is substantially parallel to the first rotational axis such that that, when the upper portion rotates  in the first direction, the upper portion provides the first torque on the first push member (Col. 7, lines 39-53).
Re claim 24, Largent discloses a first drive member (140) that is rigidly coupled to the first torque member, wherein the first drive member is configured and arranged to rotate about  the first rotational that axis, wherein the second rotational axis is substantially parallel to the first rotational axis, wherein, when the first drive member is rotated about the second first rotational axis, the first torque member engages the first push member to provide the first torque (Col. 7, lines 39-53).
Re claim 25, Largent discloses wherein the first drive member extends along the first rotational axis (Fig. 4).
Re claim 26, Largent discloses an actuator (154) that is configured and arranged to automatically rotate the first drive member about the first rotational axis.
Re claim 27, Largent discloses wherein the first drive member extends beyond an exterior surface of the box such that the first drive member is rotatable from an exterior region of the box.
Re claim 31, Largent discloses a door (14, the empty passageway) that provides access to an interior of the box; a door sensor (168) that generates a signal when the door is transitioned from an open state to a closed state (where the drum is rotated); and an actuator (154) that is operative to initiate the first torque member providing the first torque to the first push member based on receiving the signal generated by the door sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Largent.
Regarding claim 14, Largent discloses the limitations as applied to claim 12. Largent teaches wherein the first engaging member includes an upper surface (166 side of 160) and an aperture (holding bearing 166) positioned on the upper surface, and the aperture is configured and arranged to slidably receive (via bearing 166) the second end of the first agitator rod (164) such that, when the first drive rod rotates about the first longitudinal axis, the first agitator rod slides along a surface of the aperture (via bearing 166). Further, the examiner notes that while an aperture may not be explicitly disclosed, one with an ordinary skill in the art would render it obvious that in order to work with bearing (166), something that could be defined as an aperture must exist within (164) to work with bearing (166).
Re claim 16, Largent teaches wherein the surface of the aperture of the first engaging member engages with the first agitator rod to rotate the second end of the first agitator rod about the about second rotational axis (Col. 7, lines 39-53).
Re claim 17, Largent teaches wherein the first rotational axis is vertically below the second rotational axis (Note Fig. 6, during normal/rotational operation, it will be vertically below at some point). (Col. 7, lines 39-53).



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Largent in view of Gerspacher (US 20160201378).
Regarding claim 8, Largent discloses the limitations as applied to claim 6. Largent teaches the operation of the device (Col. 7, line 58 – Col. 8, line 4), but does not teach a wireless component. Gerspacher teaches a transceiver device (1000) that receives opening/closing information from a remote device (570) in order to open a chute [0027]. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Largent with the wireless components of Gerspacher in order to make use easier [0002]. The examiner notes that the latter half of the claim would be done by Largent once the open/close order is given.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Largent in view of Mainini (US 20030167693).
Regarding claim 9, Largent discloses the limitations as applied to claim 5. Largent does not teach the use of a torque sensor. Mainini teaches the use of a chicken coop door that has a torque sensor that terminates the voltage when a torque greater than a threshold is realized [0028]. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Largent with the torque sensor of Stamper in order to increase safety.

Allowable Subject Matter
Claims 10-11, 15, 21, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims are objected to because it would require unreasonable hindsight in order to change Largent to fit their definitions. Largent works on a different principle, therefore, claiming certain components, as has been done, isn’t always compatible.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON H HEYAMOTO/Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762